Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Uni-Pixel, Inc. and subsidiaries: We consent to the incorporation by reference in the Registration Statement on Form S-3 (Reg. No. 333-203691) of our reports dated February26, 2015, with respect to the consolidated balance sheets of Uni-Pixel, Inc. and subsidiaries as of December31, 2014 and 2013, and the related consolidated statements of operations, shareholders’ equity, and cash flows for each of the years in the three-year period ended December31, 2014, and the related financial statement schedule, and the effectiveness of internal control over financial reporting as of December31, 2014.We also consent to the reference to our firm under the heading “Experts” in such Registration Statement and prospectus thereunder. /s/ PMB Helin Donovan PMB Helin Donovan Austin, TX November 24, 2015
